*435Clear and convincing evidence supports the finding of permanent neglect (Social Services Law § 384-b [7] [a]). The record shows that the agency made diligent efforts to encourage and strengthen respondent’s relationship with the children by referring her to parenting skills training, mental health therapy, housing assistance and a GED program, and by scheduling regular visitation (Matter of Sheila G., 61 NY2d 368, 381 [1984]; Matter of Fernando Alexander B. [Simone Anita W.], 85 AD3d 658, 659 [2011]). Despite these diligent efforts, respondent failed to complete a course of therapy or enroll in a GED program and refused a housing placement that would have led to the release and return of one of her children (Matter of Nathaniel T., 67 NY2d 838, 840 [1986]; Fernando, 85 AD3d at 659).
A preponderance of the evidence demonstrates that it is in the best interests of the children to terminate respondent’s parental rights so as to free them for adoption by the foster mother, with whom they have lived for over seven years (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The record shows that the children are thriving in the foster home and desire to be adopted by the foster mother. A suspended judgment is not warranted, given that the children need and desire permanence and that respondent has not overcome her problems (see Matter of Calvario Chase Norall W. [Denise W.], 85 AD3d 582, 583 [2011]). Concur — Friedman, J.E, Catterson, Moskowitz, Freedman and Abdus-Salaam, JJ.